Citation Nr: 1736132	
Decision Date: 08/30/17    Archive Date: 09/06/17

DOCKET NO.  13-31 392	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to an initial disability rating higher than 10 percent for degenerative joint disease of the right knee. 

2.  Entitlement to an initial compensable rating for pseudofolliculitis barbae prior to May 23, 2016 and a rating in excess of 30 percent from May 23, 2016.  


REPRESENTATION

Appellant represented by:	Jan D. Dils, Attorney


ATTORNEY FOR THE BOARD

M. Rescan, Associate Cousel 



INTRODUCTION

The Veteran served in the United States Army from March 2001 to July 2006. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from March 2012 and July 2013 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.  

This case was previously before the Board in September 2015 and it was remanded to the Agency of Original Jurisdiction (AOJ) for further development.  

As to the issue of pseudofolliculitis barbae, this disability was increased to 30 percent effective May 23, 2016 in an April 2017 rating decision.  


FINDINGS OF FACT

1.  In a June 2017 statement, prior to the promulgation of a decision in the appeal, the Veteran withdrew his appeal regarding the issue of an initial disability rating higher than 10 percent for degenerative joint disease of the right knee.  

2.  In a June 2017 statement, prior to the promulgation of a decision in the appeal, the Veteran withdrew his appeal regarding the issue of an initial compensable rating for pseudofolliculitis barbae prior to May 23, 2016 and a rating in excess of 30 percent from May 23, 2016.  


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the appeal for the issue of an initial disability rating higher than 10 percent for degenerative joint disease of the right knee have been met.  38 U.S.C.A. § 7105 (b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2016).

2.  The criteria for withdrawal of the appeal for the issue of an initial compensable rating for pseudofolliculitis barbae prior to May 23, 2016 and a rating in excess of 30 percent from May 23, 2016 have been met.  38 U.S.C.A. § 7105 (b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by a Veteran or by his or her authorized representative.  Id.  In a June 2017 communication, prior to the promulgation of a decision in the appeal, the Veteran, through his attorney, withdrew the appeal of all remaining issues.  Thus, there remains no allegation of errors of fact or law for appellate consideration.  As such, the Board does not have jurisdiction to review these claims and they are dismissed.


ORDER

The appeal on the issue of entitlement to an initial disability rating higher than 10 percent for degenerative joint disease of the right knee, is dismissed.

The appeal on the issue of entitlement to an initial compensable rating for pseudofolliculitis barbae prior to May 23, 2016 and a rating in excess of 30 percent from May 23, 2016, is dismissed.




____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


